Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 28 is allowable. The restriction requirements between species, as set forth in the Office actions mailed on 12/2/2016 and 5/11/2017, have been reconsidered in view of the allowability of generic claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Scott on 4/30/2021 and subsequent communication on 5/3/2021.

The application has been amended as follows: 
Claim 42: The method of claim 41, wherein the first portion of the top layer is electrically connected to a first electrode of the MEMS device, wherein the second portion of the top layer is electrically connected to a second electrode of the MEMS device



Allowable Subject Matter
Claims 28, 30-31, 35, and 37-48 ae allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “etching a back face of the handling layer until reaching the first trench, thereby forming an opening extending through the handling layer,” in combination with “etching the section of silicon of the device layer through the opening in the handling layer, thereby thinning the section of silicon of the device layer to form a flexible membrane that is (i) positioned between the opening and the second trench and (ii) capacitively coupled with the first portion of the top layer” in combination with the remaining claimed limitations.
The remaining claims are dependent on claim 28 and therefore require at least the features recited in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                      5/3/2021